DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 9-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/27/2022.
Remarks
Claims 1-20 are pending and claims 9-20 are withdrawn.

Claim Objection

Claims 2 and 5-6 are objected to because of the following informalities:
Claim 2 recites “to produce the upper envelope includes to produce a first curve…” which should be changed to “to produce the upper envelope includes producing a first curve…”
Claim 2 recites “to produce the lower envelope includes to produce a second curve…” which should be changed to “to produce the lower envelope includes producing a second curve…”
Claim 5 recites “to produce the upper envelope includes to solve a first minimization problem” in line 2. This should be changed to “to produce the upper envelope includes solving a first minimization problem”

Claim 6 recites “to produce the smooth estimate includes to solve a minimization problem” in lines 1-2. This should be changed to “to produce the smooth estimate includes solving a minimization problem”
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are is rejected under 35 U.S.C. 101 because of the following analysis:
1 – statutory category: Claims 1-8 recites recite a device, and therefore, falls under the statutory category of being a thing or products. See MPEP 2106.03.
2A – Prong 1: The claims 1-8 recites a judicial exception by reciting the limitations of a computer-readable media having instructions stored thereon to producing an upper envelope, a lower envelope, and a smooth estimate for a composite signal. These limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in mind but for the recitation of “computer-readable media”. That is, other than reciting “computer-readable media”, nothing in the claim element precludes the step from practically being performed in the mind or by a person using a pen and paper. This is also evident in the claims failure to recite any tangible output or any specific hardware that would prevent this method from being performed on mind, or by a pen and paper. For example, but for the “computer-readable media” language, the claim encompasses the user manually monitors a signal, draws graphs representing the upper and lower envelopes and the smooth estimate. The mere nominal recitation of a “computer-readable media” does not take the claim limitation out of the mental processes grouping. The same analysis applies to the other recited limitations which draw the same conclusion. Thus, claims 1-8 recites a mental process and is directed to an abstract idea.
2A – Prong 2: The claims 1-8 does not recite additional elements that integrate the judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The mentioned limitations in the independent claim, nor the limitations in dependent claim (e.g. envelopes with certain limits, smoothness estimate being based on a smoothness parameter, smoothness of the envelopes being based on the smoothness parameter, solving a first minimization problem utilizing a first Gaussian process….) do not amount to significantly more. In other words, the current limitations require nothing more than some transformation of data without requiring any tangible output. For example, performing analysis (i.e., as generic devices, a “computer-implemented” method, performing generic computer functions like sending, receiving, and visually displaying data) is insignificant extra-solution activity (i.e., data output)..
2B: As discussed with respect to step 2A prong two, the additional elements of the limits on envelopes, utilizing a Gaussian process, generating a transient estimate, etc.,  in the dependent claims amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claim 1-8 are ineligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat No. 6862558 B2 issued to Huang (provided on IDS).
Regarding claim 1, Huang discloses one or more computer-readable media having instructions stored thereon (Col 21, lines 15-18, “the computer 410 may be instructed to perform the inventive methods disclosed herein”), wherein the instructions, when executed by a device, cause the device to: produce an upper envelope for a composite signal (fig. 1(b) “construct upper envelope of physical signal” as shown in box 210, and reference number [20] as shown in fig 3(b)); produce a lower envelope for the composite signal (fig. 1(b) “construct lower envelope of physical signal” as shown in box 230, and reference number [30] as shown in fig 3(b)); and produce a smooth estimate for a smooth component of the composite signal (fig. 1(b) “develop mean of physical signal” as shown in box 210, and reference number [40] as shown in fig 3(b)), the smooth estimate to be located between the upper envelope and the lower envelope (Fig. 3(b) shows the smoothness signal drawn on graph falls between the upper envelope (20) and lower envelope (30)).  

Regarding claim 2, Huang discloses the one or more computer-readable media of claim 1, wherein: to produce the upper envelope includes to produce a first curve with lower limits set by the composite signal (Col. 16, lines 4-8 “This upper envelope 20 is preferably constructed with a cubic spline that is fitted to the local maxima”); and to produce the lower envelope includes to produce a second curve with upper limits set by the composite signal (Col 16, lines 8-14 “Next, the local minimum values of the physical signal 10 are identified in step 220. To complete the envelope, a lower envelope 30 is constructed from the local minimum values in step 230. The lower envelope 30 is also shown in FIG. 3(b) using a dot-dash line. Like the upper envelope 20, the lower envelope 30 is preferably constructed with a cubic spline that is fitted to the local minima.”).  

Regarding claim 3, Huang discloses the one or more computer-readable media of claim 1, wherein the instructions, when executed by the device, further cause the device to: 
set a smoothness parameter, wherein a smoothness of the smooth estimate is based on the smoothness parameter (Col 15, lines 7-10; “The optional smoothing step 110 may be applied to smooth the signal with, for example, a weighted running average to remove excessive noise.”; Col. 19, lines 27-29 “smoothing may be applied to eliminate excess noise”; it is noted that the claim does not require any details regarding how to set or possible ranges of the smoothness parameter. Therefore, under the broadest reasonable interpretation, any smoothness value/weight used by a similar device and method to provide or affect the smoothness of the signal would read over the claimed limitation as currently recited.).  

Regarding claim 4, Huang discloses the one or more computer-readable media of claim 1, wherein the instructions, when executed by the device, further cause the device to: set a smoothness parameter, wherein a smoothness of the upper envelope and a smoothness of the lower envelope is based on the smoothness parameter (Col 15, lines 7-10; “The optional smoothing step 110 may be applied to smooth the signal with, for example, a weighted running average to remove excessive noise.”; it is noted that the claim does not require any details regarding how to set or possible ranges of the smoothness parameter. Therefore, under the broadest reasonable interpretation, any smoothness value/weight used by a similar device and method to provide or affect the smoothness of the signal would read over the claimed limitation.).   


Regarding claim 7, Huang discloses the one or more computer-readable media of claim 1, wherein the instructions, when executed by the device, further cause the device to: generate a transient estimate for a transient component of the composite signal based on a difference between the smooth estimate and the composite signal (fig. 1(c), box 250  “generating component signal by subtracting envelope mean from physical signal”).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No. 6862558 B2 issued to Huang.
Regarding claim 5, Huang discloses the one or more computer-readable media of claim 1, wherein: ATTORNEY DOCKET NUMBERPATENT APPLICATION26256.0867-NP APD7211US0117/025,696Confirmation No. 86763to produce the upper envelope includes to solve a first minimization problem utilizing a first Gaussian process with a smoothness parameter and minimum set to the composite signal to produce the upper envelope; and to produce the lower envelope includes to solve a second minimization problem utilizing a second Gaussian process with the smoothness parameter and maximum set to the composite signal to produce the lower envelope (Col 19, lines 27-29 “an optional smoothing step 110 may be applied to the physical signal. The optional smoothing step 110 may be applied to smooth the signal with, for example, a weighted running average to remove excessive noise.” and Col. 23, lines 59-61 “a 15 by 15 weighted Gaussian filter may be employed in step 155 as is known in the art to smooth this data.”; it is noted that Huang at least suggest providing a smoothing filter to remove excess noise which would include an upper and a lower threshold as presented above).  

Regarding claim 6, Huang discloses the one or more computer-readable media of claim 1, wherein to produce the smooth estimate includes to solve a minimization problem utilizing a Gaussian process with a smoothness parameter, minimum set to the lower envelope, and maximum set to the upper envelope to produce the smooth estimate (Col 19, lines 27-29 “an optional smoothing step 110 may be applied to the physical signal. The optional smoothing step 110 may be applied to smooth the signal with, for example, a weighted running average to remove excessive noise.” and Col. 23, lines 59-61 “a 15 by 15 weighted Gaussian filter may be employed in step 155 as is known in the art to smooth this data.”; it is noted that Huang at least suggest providing a smoothing filter to remove excess noise which would include an upper and a lower threshold.).


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US Pat No. 6862558 B2 issued to Huang in view of US Pat Pub No. 20080300499 granted to Strube. 

Regarding claim 8, Huang discloses the one or more computer-readable media of claim 7, but fails to disclose wherein the smooth estimate corresponds to respiration of an individual and the transient estimate corresponds to heart activity of the individual. 
Strube teaches a similar process for decomposition of composite signal by providing a low-pass and a high-pass filter in order to separate signals using an adaptive filter into a lower frequency (breathing/respiration contraction; it is noted that this is considered to be the smooth estimate corresponding to the respiration of the individual) and a higher frequency (heart pulse; it is noted that this is considered to be the smooth estimate corresponding to the heart pulse of the individual) (Para 0031, Claim 1). This allows for monitoring both the heart rate (cardiac activity) and the respiration of the patient using a single signal which would allow for using a miniaturized detector to improve comfort and utility when attached to infants (para 0009). Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Huang with the teachings of Strube to provide decomposing the signal into two separate signals to provide the predictable result of determining respiratory and heart information which itself provides the predictable result of allowing using a single moisturized detector to improve comfort and utility when attached to infants. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 20110245628 A1 granted to Baker et al. and US 9818416 granted to Kamen et al. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA SAHAND whose telephone number is (571)272-6842. The examiner can normally be reached M-Th 8:30 am -5:30 pm; F 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANA SAHAND/Examiner, Art Unit 3792